FLETCHER, Judge
(concurring in part):
I do not believe that an appellant can show any prejudice to himself by the fact that his case was heard by one panel of the Court of Military Review rather than another panel of the Court of Military Review. There is no Article in the Uniform Code of Military Justice that creates a jurisdictional prerequisite that a panel of the Court of Military Review can act only with respect to cases referred to it by the then-sitting Chief Judge.
I do appreciate the general law as to the standing of appellant to raise issues concerned with the internal procedures of appellate courts, the rule being well stated in my Brother’s opinion. I do, though, have one caveat, being that certain internal rules if not followed in the strictest sense could give rise to constitutional due process questions. Such is not the case here.
I would affirm the decision of the United States Army Court of Military Review.